[Cite as JPMorgan Chase Bank, N.A. v. Asbury, 2018-Ohio-1652.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    HURON COUNTY


JPMorgan Chase Bank, NA                                 Court of Appeals Nos. H-16-030
                                                                              H-16-033
        Appellee
                                                        Trial Court No. CVE 20130332
v.

Daniel Asbury, et al.

        Appellees
                                                        DECISION AND JUDGMENT
[Marilyn S. Wilson—Appellant]
                                                        Decided: April 27, 2018

                                               *****

        Cynthia A. Lammert, George S. Coakley and Richard T. Lobas,
        for appellees.

        Reese M. Wineman, for appellant.

                                               *****

        PIETRYKOWSKI, J.

        {¶ 1} This is a consolidated appeal from the judgments of the Huron County Court

of Common Pleas, granting a directed verdict in favor of appellees, Patrick Spettel and

Coffman Group, Inc., dba RE/MAX Quality Realty, on appellant’s, Marilyn Wilson,
claims for civil conspiracy and violations of the Ohio Corrupt Practices Act and the

federal RICO Act, and denying appellant’s motion for a new trial. For the reasons that

follow, we affirm.

                          I. Facts and Procedural Background

       {¶ 2} Procedurally, this case began as a residential foreclosure action initiated by

JPMorgan Chase Bank, N.A. against Daniel and Michelle Asbury, the owners of the

property located at 2701 State Route 598, New Haven, Ohio. Appellant was also named

as a defendant in the original complaint based upon a potential interest she had in the

property via a land installment contract executed between herself and Daniel Asbury.

       {¶ 3} Appellant answered and filed a cross-claim against Daniel Asbury, joining

as additional defendants to the cross-claim: HCMS Home Loans (“HCMS”), Huron

County Title Agency, LLC, and appellees. The first count of the cross-claim alleged that

Asbury, HCMS Home Loans, Huron County Title Agency, LLC, and appellees engaged

in a pattern of corrupt activity in violation of R.C. 2923.32 and 18 U.S.C. 1961 et seq.,

and the second count alleged that those same defendants engaged in a civil conspiracy.

The gravamen of the claims was that the defendants acted in concert to deprive appellant

of her equity in the real property.

       {¶ 4} Appellant’s cross-claims and the foreclosure action were bifurcated, with the

former proceeding to a jury trial over the course of six days beginning on June 7, 2016.

At the trial, the following facts were adduced.




2.
         {¶ 5} Appellant originally owned the home at 2701 State Route 598. In 2003,

Countrywide Home Loans (“Countrywide”) foreclosed on the property, and was awarded

the deed in a sheriff’s sale. In the spring of 2004, Spettel, acting as the real estate agent

for Countrywide, visited the home to determine its occupancy status for the purpose of

reselling the property. Appellant, not wanting to leave her home, spoke with Spettel

about purchasing the home from Countrywide. Appellant indicated that she was about to

receive $110,000 from the sale of some other property that she could use towards the

purchase. Spettel, then acting as a disclosed dual agent, assisted appellant by drafting an

offer to purchase the home from Countrywide. The May 21, 2004 offer included a

purchase price of $155,900, with a down payment of $110,000, and was contingent upon

appellant obtaining financing for the remaining $45,900. As part of the offer, appellant

gave Spettel a check for $1,000 as an earnest money deposit. Countrywide rejected the

offer.

         {¶ 6} Appellant then contacted her attorney from the foreclosure action, Tom

Stoll, who recommended that she contact Dan Asbury at HCMS. HCMS was a mortgage

origination company, and Asbury was a mortgage broker. It was disputed at trial whether

Asbury owned an interest in HCMS. When appellant arrived at HCMS, she spoke with

Mike Finegan, who attempted to get her qualified for a loan. Appellant met with Finegan

several times, but he was unable to secure financing for her. Finegan then referred

appellant to Asbury. Appellant explained her situation to Asbury, and he offered to help




3.
her by purchasing the home himself, and then selling it to her on a land installment

contract.

       {¶ 7} On June 2, 2004, appellant and Asbury then met with Spettel, who, again as

a disclosed dual agent, drafted a purchase agreement in which appellant offered to buy

the home from Asbury for $155,900, with a $1,000 earnest money deposit, $109,000

being placed in escrow at the closing, and the remaining balance to be financed by

Asbury in the form of a land installment contract at 8.5 percent interest with a 30-year

amortization. The monthly payment was stated to be $352 plus escrow for taxes and

insurance, with a balloon payment within 24 months of filing of the land contract.

Included in the terms of the purchase agreement were standard terms regarding title and

conveyance:

              12. Title. An Owner’s Fee Policy of Title Insurance in the amount

       of the purchase price shall be provided to the Purchaser showing good and

       marketable title in fee simple, free and clear of all liens and encumbrances

       except those specifically set forth in this agreement. * * * If a defect in the

       title appears, Seller shall have thirty (30) days after notice to remove such

       defect. If the defect can not be remedied, then, at the option of the

       Purchaser, all funds and documents shall be returned to the parties

       depositing them and this agreement shall be null and void.

              13. Conveyance. Seller shall deliver to Purchaser a general

       warranty deed with appropriate release of dower (or fiduciary deed, if




4.
       applicable), conveying a good and marketable title in the Property to the

       Purchaser free and clear of all liens and encumbrances whatsoever * * *.

Further, it was handwritten by Spettel into the agreement that “Acceptance of this offer is

contingent upon Dan and Michele Asbury being able to purchase this home from

Countrywide and obtaining a clear deed.”

       {¶ 8} Thereafter, Asbury, with Spettel again acting as a disclosed dual agent,

offered to buy the home from Countrywide for $147,000, which Countrywide accepted

on June 10, 2004. To pay for the home, Asbury obtained financing through HCMS for

$102,900. Regarding the financing, Spettel testified that he believed he forwarded a loan

pre-approval letter from Asbury to Countrywide. That loan was ultimately approved and

underwritten by Flagstar Bank.

       {¶ 9} On June 12, 2004, appellant deposited a check for $110,000 with the Huron

County Title Agency, LLC, who was acting as the escrow closing agent for purposes of

this transaction. Asbury had an ownership interest in the Huron County Title Agency,

LLC.

       {¶ 10} On June 14, 2004, Dan and Michele Asbury accepted appellant’s June 2,

2004 offer to purchase the home.1 The terms of the purchase agreement were then sent to

appellant’s attorney, who drafted the land installment contract. The land installment

contract provided for financing of $49,600 at 8.5 percent interest. It stated that the


1
 The June 2, 2004 purchase agreement was signed by Dan and Michele on June 14,
2004, however the boxes for “Accepts,” “Rejects,” or “Counter Offer” were not checked.




5.
monthly payment on the principal and interest would be $548.62 beginning on July 1,

2004, with the remaining balance due on or before July 1, 2010. Further, the land

installment contract provided that appellant agreed to pay the taxes and insurance “over

and above the obligation of monthly installments as set forth in this Agreement.” Upon

fulfillment of all of the obligations of the agreement, Asbury was to convey to appellant a

“good and sufficient deed of general warranty” to the property.

       {¶ 11} Additionally, regarding mortgages and other encumbrances, the land

installment contract included the following provisions:

              2. Existing Mortgages and Other Encumbrances. The premises are

       subject to mortgage to __________ from ___________, recorded in

       Mortgage Book ___________, pages ________ in the office of the

       Recorder of Huron County, to secure repayment of the original principal

       sum of fourty [sic] nine thousand six hundred dollars ($49,600).

              ***

              11. Subsequent Mortgage or Encumbrance. In the event that Vendors

       hereafter cause or suffer any part of the real estate to be mortgaged or

       encumbered, the Purchasers at their option shall have the right to make all

       further payments required under this Agreement to the holder of the

       mortgage or encumbrance until the same is fully discharged.




6.
               12. Payment by Purchasers on Mortgages in Default. If the Vendors

       default on any mortgage on the property, Purchasers shall have the right to

       pay on such mortgage and receive credit on this Agreement for Purchase.

       {¶ 12} On July 6, 2004, the sale from Countrywide to Asbury closed. The

settlement statement from that transaction shows that Asbury financed $102,900 of the

purchase price. As part of that transaction, a mortgage interest was created in favor of

HCMS in the amount of $102,900. The settlement statement also shows that $8,820 was

paid to Re/Max Quality Realty in commission.

       {¶ 13} On that same date, the land installment contract was also executed.

Appellant testified that while she knew that Asbury was taking out a loan to purchase the

property, she believed that he was borrowing approximately $40,000. Appellant testified

that neither Asbury nor Spettel ever told her that Asbury was borrowing $102,900.

Nancy Snyder, who worked at Huron County Title Agency, LLC, at the time, testified

that of the $110,000 that appellant deposited, approximately $44,000 was used as the

down payment in the Countrywide to Asbury transaction, and the remaining amount was

disbursed to Asbury. Notably, Spettel did not receive a commission from this

transaction.

       {¶ 14} Appellant then began making her monthly payments, and it was undisputed

that she faithfully made those payments every month.

       {¶ 15} On January 10, 2005, Spettel’s office sent appellant a form letter, thanking

her for her business. In the letter, Spettel stated, “Even though your property has closed,




7.
I hope that you do not hesitate to call me if you have any real estate questions or concerns

whatsoever. I have included copies of your closing documents in hopes these will assist

you in your tax preparation.” Attached to the letter was a redacted copy of the settlement

statement from the Countrywide to Asbury transaction. The redactions omitted the

information regarding Asbury’s side of the transaction, including the source of the funds

used for the purchase. Wilson testified that she glanced at the letter, did not think

anything of it, and threw it in a drawer. Spettel testified that the settlement statement was

attached by mistake, and probably was included because it involved the same property.

       {¶ 16} Following the January 10, 2005 letter, appellant continued to make her

monthly payments to Asbury. In early February 2010, appellant noticed that the balance

of the land contract was coming due on July 1, 2010. Appellant went to see Asbury, who

indicated that he thought that she had 30 years to pay the loan. Nonetheless, the parties

executed a document that extended the loan repayment period to July 15, 2015.

Appellant indicated to Asbury at that time that she would like to get a loan to pay the

remaining balance on the land contract. Asbury was unable to give appellant a payoff

amount at that time.

       {¶ 17} Appellant began contacting other mortgage companies seeking approval for

a loan to refinance the land contract. Sherod McGuire, then of Red Brick Mortgage,

testified that appellant qualified for a loan, but he was unable to obtain a payoff amount

from Asbury. Asbury informed McGuire that he could not provide the payoff because he

had filed for bankruptcy, and the house was included in the bankruptcy proceedings.




8.
       {¶ 18} Appellant continued making her monthly payments to Asbury. The next

relevant event occurred in February 2011, when Spettel informed Asbury that an audit of

RE/MAX’s trust accounts revealed that the $1,000 earnest money paid by appellant

initially as part of her offer to Countrywide, and later as part of her offer to Asbury, had

not been disbursed. Notably, Spettel had not had any contact with appellant in the

intervening years except for one encounter where he commented that it was nice that they

were able to save her home. Spettel also never discussed appellant or the ongoing land

contract payments with Asbury during this time.

       {¶ 19} Spettel prepared a document so that the funds could be released to Asbury.

However, at a meeting between Asbury, Spettel, and appellant, Asbury indicated that

appellant needed the money more than he did, so the funds should be given to her. On

February 16, 2011, the parties signed a “Release of Purchase Agreement,” which

provided:

              Each of the parties hereto in consideration of each of the parties

       releasing all of the other parties from the aforesaid purchase agreement, do

       hereby release each of the other from their obligations to perform. All

       claims, actions or demands which each of the parties hereto may have up to

       the date of this agreement against any of the parties hereto are released.

              It is the intention of this agreement that any responsibility or

       obligations or rights arising by virtue of the earnest money are by this




9.
       release declared null and void and of no further effect when signed by all

       above named parties.

       {¶ 20} Spettel testified that the sole purpose of the form was to be able to release

the $1,000 from RE/MAX’s trust accounts. However, Dale Coffman, the principal

officer of appellee, Coffman Group, Inc., later testified that Spettel used the wrong form

to release the earnest money, and that there was a separate form that did not include any

release of rights. In any event, the $1,000 was refunded to appellant in April 2011.

       {¶ 21} Ultimately, Asbury stopped making the mortgage payments on the

property, and JP Morgan Chase Bank, N.A., initiated the action to foreclose.

       {¶ 22} Following appellant’s presentation of evidence, appellees moved for a

directed verdict. After a lengthy discussion, the trial court granted appellees’ motion,

finding that reasonable minds could only conclude that there was a failure of proof

regarding the elements of the predicate acts required to support the claims of civil

conspiracy and violations of the Ohio Corrupt Practices Act and the federal RICO Act.

The trial court’s findings were memorialized in a judgment entered on July 11, 2016.

       {¶ 23} Thereafter, the remaining defendants rested without presenting any

evidence, and the jury later returned with a verdict in favor of appellant and against

Asbury, HCMS, and Huron County Title Agency. Judgment was entered against Asbury

in the amount of $138,192.24, and against HCMS and Huron County Title Agency,

jointly and severally, in the amount of $110,000.




10.
       {¶ 24} Subsequently, on June 29, 2016, appellant moved for a new trial,

challenging the directed verdict in favor of appellees. The trial court denied that motion

on July 29, 2016.

                                II. Assignments of Error

       {¶ 25} Appellant has timely appealed the trial court’s judgments, and now asserts

two assignments of error for our review:

              I. The trial court below abused its discretion by, on June 13, 2016,

       granting the motion of Patrick R. Spettel, RE/MAX Quality Realty, and the

       Coffman Group, Inc., D.B.A. RE/MAX Quality Realty, to dismiss the case

       against them based upon the plethora of evidence linking them to the

       predicate acts and, specific, involvement in the attempt to deprive Marilyn

       Wilson of the equity in her home through the RICO activity of the

       defendants and the civil conspiracy.

              II. Following the trial court’s dismissal of the defendants, Patrick R.

       Spettel, RE/MAX Quality Realty, and the Coffman Group, Inc., D.B.A.

       RE/MAX Quality Realty, on June 13, 2016, and the return of the jury’s

       verdict on June 14, 2016, the trial court abused its discretion and denied

       Marilyn S. Wilson of a fundamental constitutional right to have her case

       considered by an unbiased trier-of-fact when Judge Pokorny denied her

       motion for a new trial, on June 29, 2016, to determine her rights as a, now

       established, victim of RICO activity.




11.
                                         III. Analysis

       {¶ 26} In her first assignment of error, appellant challenges the trial court’s

judgment granting a directed verdict in favor of appellees. “Because a motion for a

directed verdict presents a question of law, appellate review of a trial court’s decision on

the motion is de novo.” Bennett v. Admr., Ohio Bur. of Workers’ Comp., 134 Ohio St. 3d
329, 2012-Ohio-5639, 982 N.E.2d 666, ¶ 14. Under Civ.R. 50(A)(4), a motion for

directed verdict should be granted if “the trial court, after construing the evidence most

strongly in favor of the party against whom the motion is directed, finds that upon any

determinative issue reasonable minds could come to but one conclusion upon the

evidence submitted and that conclusion is adverse to such party.”

       {¶ 27} Here, appellant brought claims for violations of the federal RICO act and

the Ohio Corrupt Practices Act, and for civil conspiracy.

       {¶ 28} The Ohio Corrupt Practices Act is modeled after the federal RICO act, 18

U.S.C. 1961 et seq., and provides, “No person employed by, or associated with, any

enterprise shall conduct or participate in, directly or indirectly, the affairs of the

enterprise through a pattern of corrupt activity or the collection of an unlawful debt.”

R.C. 2923.32(A)(1). To state a civil claim under the federal RICO act or the Ohio

Corrupt Practices Act, “‘a plaintiff must establish: (1) that the conduct of the defendant

involves the commission of two or more specifically prohibited state or federal criminal

offenses; (2) that the prohibited criminal conduct of the defendant constitutes a pattern;

and (3) that the defendant has participated in the affairs of an enterprise or has acquired




12.
and maintained an interest in or control of an enterprise.’” Morrow v. Reminger &

Reminger Co. LPA, 183 Ohio App. 3d 40, 2009-Ohio-2665, 915 N.E.2d 696, ¶ 27 (10th

Dist.), quoting Patton v. Wilson, 8th Dist. Cuyahoga No. 82079, 2003-Ohio-3379, ¶ 12.

       {¶ 29} Likewise, to demonstrate a civil conspiracy, appellant must show “a

malicious combination of two or more persons to injure another in person or property, in

a way not competent for one alone, resulting in actual damages.” Kenty v. Transamerica

Premium Ins. Co., 72 Ohio St. 3d 415, 419, 650 N.E.2d 863 (1995).

       {¶ 30} Here, appellant argues that appellees, in conjunction with Asbury, HCMS,

and Huron County Title Agency, engaged in an enterprise to commit the theft of

appellant’s $110,000 equity interest in the home created by her deposit of such money in

June 2004, and the theft of $42,792.36 in equity that appellant created by making regular

monthly payments on the land installment contract. In particular, appellant identifies the

predicate acts of the corrupt activity committed by appellees as theft in June and July

2004, mail fraud in January 2005 in relation to the alleged “lulling letter” sent by Spettel,

and grand theft, theft by deception, or securing writings by deception in relation to the

February 2011 release of the $1,000 earnest money, which appellant argues operated as a

release of any claims she may have against Asbury, HCMS, or Huron County Title

Agency.

       {¶ 31} Appellees, on the other hand, argue that appellant’s claims must fail

because she has not demonstrated an enterprise, a pattern of corrupt activity, or the

commission of any predicate act.




13.
       {¶ 32} Upon review, we find that appellant has not demonstrated that appellees

were engaged in an enterprise. “Enterprise” is defined as “any individual, sole

proprietorship, partnership, limited partnership, corporation, trust, union, government

agency, or other legal entity, or any organization, association, or group of persons

associated in fact although not a legal entity.” R.C. 2923.31(C). Here, appellant alleges

that appellees were engaged in an “association in fact” with Asbury, HCMS, and Huron

County Title Agency. An “association in fact” is “a continuing unit that functions with a

common purpose.” Boyle v. United States, 556 U.S. 938, 948, 129 S. Ct. 2237, 173
L. Ed. 2d 1265 (2009). Similarly, the tort of civil conspiracy requires a “malicious

combination,” which may be proven by establishing “a common understanding or design,

even if tacit, to commit an unlawful act.” Gosden v. Louis, 116 Ohio App. 3d 195, 219,

687 N.E.2d 481 (9th Dist.1996). In this case, appellant asserts that the common purpose

was to deprive appellant of her equitable interest in the home.

       {¶ 33} Contrary to appellant’s protestations, the record does not contain any

evidence that appellees were engaged in a continuing unit or malicious combination with

Asbury, HCMS, and Huron County Title Agency for the common purpose of depriving

appellant of her equitable interest in the home. Spettel initially became involved with

appellant as the real estate agent for Countrywide. Spettel then assisted appellant and

became her agent when she made an offer to purchase the home back from Countrywide

after the foreclosure. When that offer failed, appellant sought advice from her attorney,

Tom Stoll. It was Stoll, not Spettel, who directed appellant to HCMS and Asbury.




14.
       {¶ 34} Appellant and Asbury then concocted the plan for Asbury to buy the home

and sell it to appellant on a land contract. Spettel drafted appellant’s offer to purchase the

home from Asbury based upon the terms provided to him by appellant and Asbury. As

further evidence of Spettel’s lack of participation and purpose to steal appellant’s

equitable interest, the agreement drafted by Spettel required Asbury to convey to

appellant good and marketable title, free of any liens and encumbrances. Moreover, the

offer was made expressly contingent upon Asbury “being able to purchase this home

from Countrywide and obtaining a clear deed.”

       {¶ 35} Thereafter, the terms were sent to Tom Stoll, who drafted the land

installment contract. Notably, the land installment contract differed materially from the

offer to purchase regarding the payment terms. The land installment contract also, rather

than requiring Asbury to first obtain a clear deed, contemplated that the property would

be subject to an existing mortgage, although in the amount of $49,600. Spettel was not

present when the land installment contract was executed, and he did not receive any

commission from that transaction.

       {¶ 36} Appellant makes much of the fact that Spettel did not inform her that

Asbury was getting a mortgage in the amount of $102,900. However, any purported

breach of a duty that he owed her as her agent to disclose that information does not

demonstrate that he had a purpose to steal her equitable interest since (1) appellant

already knew that Asbury was getting a mortgage to buy the property and that her interest

would be second in line to the mortgage, (2) the purchase agreement drafted by Spettel




15.
required Asbury to obtain and convey a clear title, and (3) Spettel had no role in drafting

or executing the land installment contract that contemplated the existing mortgage.

       {¶ 37} Regarding the January 2005 letter that Spettel sent to appellant, it is

undisputed that it was a “form letter,” and that the language contained therein was sent to

all of Spettel’s clients who purchased a house that year. Appellant claims that the

description of the property as “your property” somehow lulled her into not taking action

to uncover the ongoing fraud. However, we fail to make that connection as appellant was

already aware that Asbury owned the property and had taken out a mortgage on the

property. Further, the erroneous inclusion of the settlement statement could not have

convinced appellant that it was in fact her property, because she was not a party to the

transaction that the settlement statement described. Thus, we find that Spettel’s

colloquial use of “your property” in the 2005 form letter—and the one chance encounter

in which he stated that it was nice that they could save her home—does not demonstrate

that appellees had a purpose to deprive appellant of the equity in the home.

       {¶ 38} Nor does the February 2011 release of purchase agreement demonstrate

that appellees had a common purpose with Asbury, HCMS, and Huron County Title

Agency to steal appellant’s equitable interest. Spettel testified that the sole purpose of

the form that he had appellant sign was to be able to release the $1,000 earnest money

that had been sitting in RE/MAX’s trust account for the past six years. Appellant has not

provided any direct evidence that Spettel had an ulterior purpose, thus she relies on the

purported effect of the release to infer appellees’ intent to deprive her of the equity.




16.
Notably, appellant is the only one who has taken the position that by signing the February

2011 form, she has released all of her potential claims against all of the cross-claim

defendants. Nevertheless, even if appellant is correct that the February 2011 document

released any claims she may have had regarding the purchase agreement, its efficacy in

proving a nefarious intent on the part of appellees is tempered by the fact that appellant

still retained all the rights she had under the land installment contract.

       {¶ 39} Finally, it should be noted that appellant has not alleged any way in which

appellees have benefitted financially from the purported scheme to defraud: appellees’

commission from the sale from Countrywide to Asbury was paid by Countrywide, for

whom he was initially employed; appellees did not receive a commission from the land

installment contract from Asbury to appellant; and there is no evidence that appellees

ever received any of the $110,000 that was deposited with the Huron County Title

Agency, or any of the monthly payments that appellant made to Asbury.

       {¶ 40} Therefore, viewing the evidence in the light most favorable to appellant, we

hold that reasonable minds could only conclude that appellees did not have a common

purpose or understanding with Asbury, HCMS, and Huron County Title Agency to steal

appellant’s equitable interest in the home.

       {¶ 41} Appellant, arguing against this result, contends that “lack of purpose” is not

a viable defense in a claim for violations of the Ohio Corrupt Practices Act and federal

RICO act. In support, appellant cites State v. Schlosser, 79 Ohio St. 3d 329, 331, 681
N.E.2d 911 (1997), for the proposition that “Ohio’s RICO statute, R.C. 2923.32(A)(1),




17.
plainly indicates a purpose to impose strict liability.” However, appellant misconstrues

the holding in Schlosser. Schlosser held that because violation of R.C. 2923.32(A)(1)

was a strict liability offense, the state did not have to further prove that the defendant

knowingly or recklessly engaged in a pattern of corrupt activity involving the criminal

enterprise. Nonetheless, a party must still prove that the defendant is involved in an

enterprise, which, in the case of an association in fact, requires a demonstration of a

common purpose. Because appellant has failed to demonstrate a common purpose, she

cannot establish that appellees were involved in an enterprise, and her claims must fail.

       {¶ 42} Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 43} In her second assignment of error, appellant argues that the trial court erred

when it denied her motion for a new trial. Appellant, while citing to numerous

documents that were not part of the record before the trial court, asserts that the trial court

judge was not unbiased, as he was allegedly involved in a real estate transaction with

Spettel acting as an agent during the course of the litigation.

       {¶ 44} However, “an appellate court has no jurisdiction to vacate a trial court’s

judgment based on a claim of judicial bias.” Cooke v. United Dairy Farmers, Inc., 10th

Dist. Franklin No. 05AP-1307, 2006-Ohio-4365, ¶ 45, citing Beer v. Griffith, 54 Ohio

St.2d 440, 441-442, 377 N.E.2d 775 (1978).

       {¶ 45} Accordingly, appellant’s second assignment of error is not well-taken.




18.
                                     IV. Conclusion

       {¶ 46} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgments of the Huron County Court of Common Pleas are

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
James D. Jensen, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




19.